On Rehearing.
SOMMERVILLE, J.
Exception of no cause of action: Plaintiffs sue on a contract which is embodied in their petition, whereby defendants, Waguespack & Haydel,' sold their entire crop of Laura blackstrap molasses, 1914-15, estimated at 120,000 gallons, at 5%-cents, to plaintiffs. The contract was dated June 28, 1915. The contract contained the following provision: “Buyer to remove all molasses by’ October 1, 1915.” Plaintiffs allege that they sent six tank cars to Laura plantation and received 47,566 gallons of the crop. They further allege that they were at all times ready and willing to take the whole of said crop from defendants, but were informed by defendants that the whole of said crop had been shipped to them (plaintiffs); that these statements were made, verbally and in writing. The letters are copied in the petition, and are subsequent- in dáte to October 1, 1915. They further allege that defendants had actively violated the contract by selling and shipping to other persons the other part of the'crop of blackstrap molasses, which, under the contract referred to, should have been delivered to them (plaintiffs). They specify that defendants sold and shipped 38,374 gallons of said blackstrap molasses on September 4, 10, 11, 24, and October 1, 1915, during the existence of the contract, to certain named persons; and that they also shipped during that time 11,-616 additional gallons to third persons; and they ask for judgment against defendants for the difference between the price of molasses agreed upon between the. parties, and that which plaintiffs paid for molasses in open market to fill their contract.
Defendants filed an exception of no cause of action, which was sustained. The plaintiffs have appealed.
The statement of the petition shows an active violation by defendants of the contract sued upon, and there was, therefore, no reason for-putting them in default, or of alleging the putting in default. The petition clearly states a cause of action.
The judgment appealed from is annulled, avoided, and reversed; and the case is now remanded to be proceeded with according to law.
O’NIELL, J., dissents for the reasons heretofore given by him.
DAWKINS, J., concurs in the decree.